DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 18th, 2020 has been entered. Claims 1 – 6, 8 – 11 and 15 are pending in the application. 

Drawings
The drawings filed on March 27th, 2018 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 6, 8 – 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa (JP 2009226632, using the translation of record) in view of Iwase (US 2014/0178700) and Shimizu (US 2011/0033682).
Regarding claim 1, Tazawa teaches a method for manufacturing a polymer film including casting a polymer precursor onto a base film (Para 39 – 40), drying the polymer precursor by using a drying apparatus to form a precursor film (Para. 43), curing the precursor film formed on the base film by using the curing apparatus so as to form a polymer film (Para. 48) and separating the polymer film from the base film (Para. 51). However, Tazawa doesn’t explicitly teach the wound base film being transferred to a drying apparatus or a curing apparatus. Although not explicitly stated, the base film taught in Tazawa would also need to be transferred to drying and 
Yet, in a similar field of endeavor, Iwase discloses a method for manufacturing a film including layers formed on a support (Para. 2). This method includes transferring a film forming material through coating means, drying means and light exposure/curing means (Para. 97). Furthermore, Iwase discloses the curing (ref. #30) of the film forming material is performed using a roll-to-roll apparatus (Para. 153), the roll-to-roll apparatus comprises an unwinder (ref. #42) and a rewinder (ref. #48; Para. 154), and the unwinder and the rewinder apply a predetermined degree of tension to the material (Fig. 2A).
Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method disclosed by Tazawa to include a curing process that was performed using a roll-to-roll process as Iwase shows that the roll to roll manufacturing method is known in the art. One would be motivated to use this process as an alternative to efficiently manufacture film (Para. 89). However, these references don’t explicitly describe the amount of tension subjected on the film.
Yet, in a similar field of endeavor, Shimizu teaches a method for producing a multilayer polyimide film (Para. 57). This method includes subjecting the film with amount of tension while the gel film is being heated and processed (Para. 81). Furthermore, the tension applied is preferably in a range of 1 N to 100 N. Thus, it would have been obvious to one of ordinary skill in the art to modify the invention taught by Tazawa in view of Iwase, to apply a tension to the precursor film that ranges from 1 N to 1000 N, as taught by Shimizu. One would be motivated to make this modification to avoid deterioration of the physical properties of the polyimide film (Para. 81).
Regarding claim 2, Tazawa, in view of Iwase and Shimizu, teaches the invention described in claim 1, as discussed above. Additionally, Tazawa teaches the base film is a polyimide film (Para 41).
Regarding claim 3, Tazawa, in view of Iwase and Shimizu, teaches the invention described in claim 2, as discussed above. Additionally, T1 (Para. 41: 50 to 200 pm) is greater than half of T2 (Para. 11: 10 pm or less).
Regarding claim 4, Tazawa, in view of Iwase and Shimizu, teaches the invention described in claim 1, as discussed above.  Furthermore, Tazawa teaches that the base film can be made of copper foil (Para. 41).
Regarding claim 5, Tazawa, in view of Iwase and Shimizu, teaches the invention described in claim 4, as discussed above.  Additionally, T3 (Para. 41: 50 to 200 pm) is greater than a tenth of T2 (Para. 11:10 pm or less).
Regarding claim 6, Tazawa, in view of Iwase and Shimizu, teaches the invention described in claim 1, as discussed above.  These references don’t explicitly disclose the base film having a surface roughness of 0.01 nm to 1000 nm. However, Tazawa teaches that it is preferable that the surface of the base film that the precursor is applied to is smooth to avoid problems (Para. 42). Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to specify that the roughness be limited to the claimed range, for the purpose of keeping the surface smooth, as taught by Tazawa. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 8, Tazawa, in view of Iwase and Shimizu, teaches the invention described in claim 1, as discussed above.  Additionally, Tazawa teaches drying the polymer precursor at a temperature between 20°C to 200°C for 2 minutes to 100 minutes (Para. 55).
Regarding claim 9, Tazawa, in view of Iwase and Shimizu, teaches the invention described in claim 1, as discussed above.  Additionally, Tazawa anticipates the claimed 
Regarding claim 10, Tazawa, in view of Iwase and Shimizu, teaches the invention described in claim 1, as discussed above.  Additionally, Tazawa teaches the polymer precursor is a polyimide precursor (Para. 10), and the polymer film is a polyimide film (Para. 10).
Regarding claim 11, Tazawa, in view of Iwase and Shimizu, teaches the invention described in claim 1, as discussed above. However, Tazawa does not explicitly teach the polymer film having a haze of less than 10% and a light transmittance of 80% or greater in a visible light region. However, the instant application mentions the polymer film being made from a polyimide precursor (Instant specification: Page 16, line 23). In the same frame of reference, Tazawa also teaches the polymer film being made from a polyimide precursor (Para. 10). Since the polymer films taught in the prior art and the claimed invention are made of the same material, it would be obvious to conclude that both films would have the same inherent properties. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to disclose a haze of less than 10% and a light transmittance greater than 80%.
Regarding claim 15, Tazawa, in view of Iwase and Shimizu, teaches the invention described in claim 1, as discussed above. Additionally, the roll to roll apparatus taught in Iwase does not disclose using a tenter device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743